United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Herman, NE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-147
Issued: September 8, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 25, 2010 appellant, through her attorney, filed a timely appeal of a July 16,
2010 merit decision of the Office of Workers’ Compensation Programs (OWCP) denying her
consequential injury claim. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant sustained a right ankle fracture and left knee condition as a
consequence of her December 6, 1995 employment injuries.
On appeal, appellant’s attorney contends that OWCP’s July 16, 2010 decision is contrary
to fact and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case was previously before the Board. By decision dated June 7, 2010, the Board
vacated a June 8, 2009 OWCP decision which denied appellant’s reconsideration request on the
basis that it was untimely filed and did not establish clear evidence of error.2 The Board found
that she had timely requested reconsideration and remanded the case to OWCP to review the
evidence under the proper standard of review. The findings of fact from the prior decision are
incorporated by reference.3
On September 18, 2007 appellant filed a recurrence for a right ankle fracture which
occurred on August 25, 2007. She also alleged that her left knee had broken cartilage due to the
excess stress she place on it because of the injured right knee.
By decision dated April 30, 2008, OWCP denied appellant’s claim for a consequential
right ankle fracture and left knee condition.
In a March 26, 2009 letter, appellant requested reconsideration of OWCP’s April 30,
2008 decision. She indicated that on August 25, 2007 while going down stairs at her home, her
right knee had buckled, causing her to fall and break her right ankle. Appellant was unable to
avoid falling because of the broken cartilage in the left knee. She stated that her medical record
contained documentation of numerous falls when her right knee buckled. Appellant contended
that the physician’s assistant who examined her after her August 25, 2007 fall, a Lisa Iseminger,
no longer worked at the medical clinic and the current physician’s assistant, Christina Prauner, a
nurse practitioner, and Dr. Steven C. Kumagai, a Board-certified orthopedic surgeon, stated that
Ms. Iseminger had provided poor documentation with regards to her injury.
Appellant submitted diagnostic studies dated March 18, 2008 to June 10, 2010; lab
testing of September 4, 2008 and June 25, 2009; and treatment notes, work restriction notes and
CA-7 forms dated June 10, 2001 to August 27, 2007 from Ms. Prauner.
In an August 27, 2007 report, Dr. Kumagai reported that appellant was walking down her
basement steps when her right knee gave out causing her to fall down several steps and twist her
right ankle. He noted that her knee had been giving out, causing her falling episodes.
Dr. Kumagai noted that the x-rays showed a nondisplaced right medial malleolar fracture.
Appellant was to remain nonweightbearing for six to eight weeks. On September 2, 2008
Dr. Kumagai noted that she had increased left knee pain over the weekend. He ordered an
aspiration and steroid shot, but appellant left before the knee could be aspirated. In a
September 4, 2008 report, Dr. Kumagai reported she had effusion in her left knee and was in
2

Docket No. 09-2128 (issued June 7, 2010).

3

On December 6, 1995 appellant, then a 42-year-old rural mail carrier, injured her right knee when she slipped
and fell while working. OWCP accepted the conditions of right medical meniscus tear and aggravation of right knee
degenerative joint disease. It paid benefits, including arthroscopic surgeries and right knee extensor reconstruction.
Appellant returned to limited duty September 2002 and full-time regular duty on April 3, 2003. OWCP accepted a
recurrence of disability beginning August 14, 2003 and she was placed back on limited-duty work. By decision
dated February 25, 2005, it reduced appellant’s compensation to zero finding that her actual earnings as a modified
general clerk fairly and reasonably represented her wage-earning capacity.

2

quite a bit of pain. X-rays showed appellant had maintained joint space in her left knee, with
moderate degenerative changes in all three compartments. Appellant also had changes consistent
with a previous anterior cruciate ligament reconstruction in her right knee and had maintained
joint space. Dr. Kumagai noted that Dr. Lori K. Reed, a Board-certified orthopedic surgeon,
placed appellant in a cam boot that appellant believed was traumatic for her left knee. He noted
that left knee surgery was a future option.
In an August 15, 2008 report, Dr. Reed reported that appellant sustained a right ankle
fracture on August 25, 2007 which was treated nonoperatively with a cam boot and crutches.
She advised that appellant had bad knees and the boot worsened her knee pain. Appellant
continued to experience pain and swelling in her ankle. She presented findings on examination
and noted the x-rays obtained that day revealed some mild ankle arthritis with a small amount of
valgus tilt to her ankle. A computerized tomography scan of May 7, 2008 revealed degenerative
changes along the anterior aspect of her ankle with subchondral cysts and osteophytes. Dr. Reed
diagnosed mild post-traumatic right ankle arthritis.
By decision dated July 16, 2010, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
It is an accepted principle of workers’ compensation law that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause which is attributable to the employee’s own intentional conduct.4
Regarding the range of compensable consequences of an employment-related injury, Larson
notes that, when the question is whether compensability should be extended to a subsequent
injury or aggravation related in some way to the primary injury, the rules that come into play are
essentially based upon the concepts of direct and natural results and of the claimant’s own
conduct as an independent intervening cause. The basic rule is that a subsequent injury, whether
an aggravation of the original injury or a new and distinct injury, is compensable if it is the direct
and natural result of a compensable primary injury. Thus, once the work-connected character of
any condition is established, the subsequent progression of that condition remains compensable
so long as the worsening is not shown to have been produced by an independent nonindustrial
cause.5
A claimant bears the burden of proof to establish a claim for a consequential injury.6 As
part of this burden, he or she must present rationalized medical opinion evidence, based on a
complete factual and medical background, showing causal relationship. Rationalized medical
evidence is evidence which relates a work incident or factors of employment to a claimant’s
condition, with stated reasons of a physician. The opinion must be one of reasonable medical

4

Albert F. Ranieri, 55 ECAB 598 (2004).

5

A. Larson, The Law of Workers Compensation, § 10.01 (November 2000).

6

J.J., Docket No. 09-27 (issued February 10, 2009).

3

certainty and must be supported by medical rationale explaining the nature of the relationship of
the diagnosed condition and the specific employment factors or employment injury.7
ANALYSIS
OWCP accepted that on December 6, 1995 appellant sustained right medial meniscus tear
and aggravation of right knee degenerative joint disease and authorized several surgeries.
Appellant filed a notice of recurrence requesting expansion of her claim to include an August 25,
2007 right ankle fracture and a consequential left knee condition. She stated that on August 25,
2007 while going down stairs at her home, her right knee buckled, causing her to fall and break
her right ankle. Appellant was also unable to avoid falling because of the broken cartilage in the
left knee. She alleged that she fell due to buckling of her right knee and that historically her right
knee had given way.
The Board finds that there is insufficient medical opinion attributing appellant’s right
ankle fracture to the December 6, 1995 employment injury or explaining how the fall that caused
the ankle fracture was a consequence of the conditions related to the December 6, 1995 work
injury. Neither Dr. Reed nor Dr. Kumagai offered any opinion that the right ankle fracture of
August 25, 2007 was due to residuals of the accepted injury. While Dr. Kumagai stated that
appellant’s right knee had been giving out, he did not provide any specific opinion addressing
how the right ankle fracture was attributable to the accepted right knee condition. In the absence
of well-rationalized medical opinion evidence explaining the nature of the relationship between
the diagnosed condition and residuals of the employment injury, appellant did not meet her
burden of proof.
Regarding the claimed consequential left knee condition, appellant stated that she favored
her right knee that led to her left knee condition. However, she did not submit sufficient medical
opinion from a physician who, on the basis of a complete and accurate factual and medical
history, concluded that her left knee condition was caused or aggravated by residuals of her
accepted injury. Dr. Kumagai and Dr. Reed noted appellant’s left knee condition but neither
physician provided a well-rationalized opinion explaining how her left knee condition was
causally related to the accepted employment injuries to her right knee. Dr. Kumagai noted
appellant’s belief that being placed in a cam boot was traumatic for her left knee; but he did not
offer a specific opinion regarding how appellant’s left knee condition was a consequence of her
accepted conditions. Similarly, Dr. Reed stated that appellant’s use of a cam boot worsened her
knee pain but Dr. Reed did not explain how a left knee condition resulted from the accepted right
knee condition or the treatment of the right knee condition. Thus, their reports are insufficient to
establish appellant’s claim.
Appellant submitted notes and reports from Ms. Prauner, a nurse practitioner. However,
the reports of a nurse practitioner are not considered medical evidence as a nurse practitioner is
not a physician under FECA.8 As Ms. Prauner’s reports do not constitute probative medical

7

Charles W. Downey, 54 ECAB 421 (2003).

8

Sean O’Connell, 56 ECAB 195 (2004). See 5 U.S.C. § 8101(2).

4

evidence, they are insufficient to establish the claim.9 The remainder of the medical evidence,
including x-ray and Magnetic resonance imaging reports and lab testing, is insufficient to
establish the claim as it fails to address causal relationship between any diagnosed condition and
appellant’s accepted conditions.
Appellant argues on appeal that OWCP’s July 16, 2010 decision was contrary to fact and
law. However, it is her burden of proof to submit the necessary medical evidence to establish a
new or consequential injury. As noted above, appellant has not met her burden of proof as the
medical evidence submitted is insufficient to establish a consequential relationship between her
accepted work-related conditions and her claimed right ankle fracture and left knee condition.
Appellant may submit additional evidence, together with a formal written request for
reconsideration, to OWCP within one year of the Board’s merit decision pursuant to 5 U.S.C.
§ 8128(a).
CONCLUSION
The Board finds that appellant has failed to establish that she sustained a right ankle
fracture and left knee condition as a consequence of her December 6, 1995 employment injuries.

9

See Charley V.B. Harley, 2 ECAB 208, 211 (1949) (where the Board held that medical opinion, in general, can
only be given by a qualified physician).

5

ORDER
IT IS HEREBY ORDERED THAT the July 16, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 8, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

